Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 June 2022 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both collar of the handle and collar of the cup.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "6" and " 6’ " have both been used to designate collar of the handle.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-8, 10-16, and 18-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The limitation of claim 1 that “one or more notches are provided at an angle of 60°, 72°, 90°, 120° and/or 180° in relation to each other” fails to comply with the enablement requirement.  How can a single notch be provided at any of these angles in relation to other notches, if only one notch exists?
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 10-16, and 18-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation at least one set of complementary stacking elements, and the claim also recites a set of complementary stacking elements which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The limitation of claim 1 that “the one or more notches (18, 19) are dimensioned for clicking the one or more stacking lugs (13, 22) in or out, and for twisting the stackable cup (1) in engagement with a second stackable cup (1) from a first angular position with respect to the second stackable cup (1) to a second angular position with respect to the second stackable cup (1), without lifting, when the stacking elements are in engagement” is led to be indefinite.  It is unclear if the claim requires that the stackable cups do not lift in relation with each other or if the stackable cups can move from a first angular position to a second angular position without a user having to lift the uppermost stackable cup.  In light of the original disclosure the claim will be interpreted as the latter, however further clarification and correction are required.
Claim 7 is led to be indefinite as it is unclear if “at least one complementary lug” is a newly recited structure or refers back to “the one or more stacking lugs” of claim 1.  In light of the original disclosure the claim will be interpreted as if read: at least one of the one or more stacking lugs.
Claim 7 and its dependents are indefinite because it is not clear whether claim 7 is drawn to the sub-combination of a stackable cup only, for use with some stacked up, or whether the claim is drawn to the combination of a stackable cup and a stacked cup.  This is because while some portion of the claim indicate that what is claimed is the sub-combination (note claim 1 line 1, for example), other portions of the claim indicate that what is claimed is the combination (note the structural limitation on lines 5-7, requiring the at least one complementary lug engage with one of the notches of the collar of a stacked up).  It is noted further in connection with this limitation that it is by now well settled that features not claimed may not be relied upon in support of patentability.  In this office action, the stacked cup is presumed not to be claimed in order for the examiner to give the claim its broadest reasonable interpretation.  Accordingly, all references in the claim to the stacked cup are considered to be merely functional.  On the other hand, clarification of the scope of claim 7 is required.
Claim 14 and its dependents are indefinite because it is not clear whether claim 14 is drawn to the sub-combination of a stackable cup only, for use with some overlying handle, or whether the claim is drawn to the combination of a stackable cup and n overlying handle.  This is because while some portion of the claim indicate that what is claimed is the sub-combination (note claim 1 line 1, for example), other portions of the claim indicate that what is claimed is the combination (note the structural limitation on lines 3-4, requiring the stacking lugs receive a bottom of an overlying handle).  It is noted further in connection with this limitation that it is by now well settled that features not claimed may not be relied upon in support of patentability.  In this office action, the overlying handle is presumed not to be claimed in order for the examiner to give the claim its broadest reasonable interpretation.  Accordingly, all references in the claim to the overlying handle are considered to be merely functional.  On the other hand, clarification of the scope of claim 14 is required.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation two or more stackable cups, and the claim also recites the stackable cup which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The limitation of claim 15 that “the stackable cup (1) is twisted in a second position, discrete from said first position, without lifting when the stacking elements are in engagement” is led to be indefinite.  It is unclear if the claim requires that the stackable cups do not lift in relation with each other or if the stackable cups can move from a first position to a second position without a user having to lift the uppermost stackable cup.  In light of the original disclosure the claim will be interpreted as the latter, however further clarification and correction are required.
Claim 25 is led to be indefinite as it is unclear if “a stacking lug” is a newly recited structure, refers back to “at least one stacking lug” of claim 6, or refers back to “the one or more stacking lugs” of claim 1.  In light of the original disclosure the claim will be interpreted as if one of the one or more stacking lugs is provided on the inner contour of the handle closest to the cup.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 fails to limit claim 1 as claim 1 already requires the notches being dimensioned for twisting in engagement with lugs from a first angular position to a second angular position without lifting.  Claim 22 fails to limit claim 1 as claim 1 already requires the notches to be provided at angles in relation to each other.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, 10-12, 14-15, 18, 19, 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cocci (US 20110162992) further in view of Blumenshein (US 20080190804).
Claim 1:  Cocci discloses a stackable drinking cup 40 comprising a drinking cup 42; and a handle 14, a top of the handle 14 being open and forming a space configured to receive a handle 14 of an overlying stackable drinking cup 40, wherein the handle 14 is formed by a number of conical truncations.
Cocci does not disclose the handle being provided with at least one set of complementary stacking elements to stack two stackable cups in a discrete balanced position, wherein a set of complementary stacking elements comprises a first stacking element on the outside of the handle and a second stacking element on the inside of the handle, wherein the second stacking element at an inner contour of the handle comprises one or more stacking lugs, and the first stacking element at a supporting edge on the outside of the handle comprises one or more notches, wherein the one or more stacking lugs are configured to engage with the one or more notches, wherein the one or more notches are provided at an angle of 60°, 72°, 90°, 120° and/or 180° in relation to each other, and wherein the one or more notches are dimensioned for clicking the one or more stacking lugs in or out, and for twisting the stackable cup in engagement with a second stackable cup from a first angular position with respect to the second stackable cup to a second angular position with respect to the second stackable cup, without lifting, when the stacking elements are in engagement.
Blumenshein teaches a container 1 having at least one set of complementary stacking elements to stack two containers 1 in a discrete balanced position, wherein a set of complementary stacking elements comprises recesses 10 (first stacking element) on the outside of the container 1 and complementary stacking ribs 5 (second stacking element) on the inside of the container 1, wherein the stacking ribs 5 (second stacking element) at an inner contour of the container 1 comprises one or more stacking ribs 5 (stacking lugs), and the recesses 10 (first stacking element) at a supporting edge on the outside of the container 1 comprises one or more recesses 10 (notches), wherein the one or more stacking ribs 5 (stacking lugs) are configured to engage with the one or more recesses 10 (notches), wherein the one or more recesses 10 (notches) are provided at an angle of 90° in relation to each other, and wherein the one or more recesses 10 (notches) are dimensioned for clamping (clicking) the one or more stacking ribs 5 (stacking lugs) in or out, and for twisting the container 1 in engagement with a second container 1 from a first angular position with respect to the second container 1 to a second angular position with respect to the second container 1, without lifting, when the stacking elements are in engagement (see fig. 6 and 7 & P. 0012, 0031 and 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the handle 14 of Cocci to have at least one set of complementary stacking elements in the form of recesses 10 (first stacking elements in the form of notches) at the bottom (supporting edge) of either of the lowermost and the uppermost conical truncations of the handle 14 and complementary stacking ribs 5 (second stacking element in the form of lugs at the inner contour) on that conical truncation of the handle 14, as taught by Blumenshein, in order to prevent filled stackable drinking cups 40 whose handles 14 are stacked from shifting.  This is further evidenced by FR 3005248, US 20120074155, US 20150108152, and US 6520366 which disclose prior art handles stacked in discrete balanced positions.
The combination inherently or in the alternative obviously is capable of twisting the stackable drinking cup 40 in engagement with a second stackable drinking cup 40 from a first angular position with respect to the second stackable drinking cup 40 to a second angular position with respect to the second stackable drinking cup 40, without lifting, when the recesses 10 & ribs 5 (stacking elements) are in engagement as the prior art combination discloses a structurally identical layout to the claimed stackable cup and additionally discloses a structurally identical layout to the disclosed stacking elements as the recesses 10 are beveled (see fig. 6 & 7 ‘804) as disclosed and claimed in dependent claim 2. If there is any difference, the difference must be minor and obvious. The burden is shifted to applicants to show the stackable drinking cup 40 of the combination will not twist from a first angular position with respect to a second stackable drinking cup 40 to a second angular position with respect to the second stackable drinking cup 40, without lifting, when the recess 10 & ribs 5 (stacking elements) are in engagement.  Otherwise a prima facie case of obviousness has been established. MPEP 2112 & 2113
Claim 2:  The combination discloses the recesses 10 (notches) having a beveled edge and a limited depth (see fig. 6 & 7 ‘804).
Claim 3:  The combination discloses the handle 14 having a bottom and one or more of said recesses 10 (notches) are provided at said bottom of the handle 14.
Claim 4:  The combination discloses the handle 14 being provided with an uppermost conical truncation (widened collar), whereby one or more recesses 10 (notches) are provided at a bottom of the uppermost conical truncation (widened collar).
Claim 6:  The combination discloses at least one stacking rib 5 (lug) being provided on the inner contour in the bottom of the handle 14. 
Claim 7:  The combination discloses wherein the uppermost conical truncation (widened collar) is provided on its inner contour with at least one stacking rib 5 (lug) that engages with one of the recesses 10 (notches) of the uppermost conical truncation (widened collar) of some stacked cup 40.
Claim 8:  The combination discloses several recesses 10 (notches) being provided at every discrete balanced position of the stackable drinking cup 40 in a stacking.
Claim 10:  The combination discloses recesses 10 (first stacking elements) and stacking ribs 5 (second stacking elements) being provided for a stacking of 2 or 4 stackable drinking cup 40 in discrete balanced positions (see P. 0031 ‘804).
Claim 11:  See claim 1.
Claim 12:  The combination discloses the handle being conical in part (see P. 0010-0011, 0020, 0032).
Claim 14:  The combination discloses the stacking ribs 5 (lugs) can receive some bottom of some overlying handle, dimensioned such that there is a clearance between the handles 14 when stacked (see P. 0027 & 0032 ‘804).
Claim 15:  The combination discloses stacking two or more stackable drinking cups 40 according to claim 1, wherein the respective stackable drinking cups 40 are stacked on top of each other via the respective handles 14 in discrete positions which in relation to each other can form an angle of 90 degrees or 180 degrees due to the at least one set of complementary stacking elements being arranged at 90 degrees, wherein the stackable drinking cup 40 takes a first position in the stacking on the engaging of the stacking ribs 5 (lugs) with certain recesses 10 (notches), and the stackable drinking cup 40 is twisted in a second position, discrete from said first position, without lifting when the recesses 10 & ribs 5 (stacking elements) are in engagement (see fig. 2, P. 0031 ‘804, and inherency statement of claim 1).
Claim 18:  The combination discloses the stackable drinking cup 40 being capable of being used as an ice cream cup or beer cup.  The limitations of an ice cream up and beer cup are functional.
Claim 19:  The combination discloses recesses 10 (notches) being provided at the bottom of the handle 14 on an outer contour.
Claim 21:  The combination discloses the claimed invention except for the recesses 10 (notches) having a width of 1 mm and a depth of 0.2 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date to made the recesses 10 (notches) have a width of 1 mm and a depth of 0.2 mm in order to fit a likesized rib 5 and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  	
Claim 22:  The combination discloses the recesses 10 (notches) being provided in an angular position in relation to each other (see P. 0031 ‘804).
Claim 23:  The combination discloses the recesses 10 (notches) being provided at an angle of 90 degrees in relation to each other for stacking respectively four stackable drinking cups 40 in balance in a spiral (see P. 0031 ‘804).
Claim 24:  The combination discloses four stacking ribs 5 (stacking lugs) at an angle of 90 degrees in relation to each other being located on the inner contour of the handle 14 in the form of an inward projection (see fig. 7 ‘804).
The combination does not disclose three stacking lugs at an angle of 120 degrees in relation to each other.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the stackable drinking cup 40 to have three stacking ribs 5 (stacking lugs) and recesses 10 (notches), instead of four, evenly spaced, and therefore at 120 degrees, in order to reduce materials and since it has been held that the mere duplication of the essential working parts for a multiplied effect is obvious unless there is a synergistic effect. See St. Regis Paper Co. v. Bemis CO., Inc., 193 USPQ 8, 11 (7th Cir. 1977).
Claim 25:  The combination discloses the stacking ribs 5 (stacking lugs) being provided on the inner contour of the uppermost conical truncation (widened collar) of the handle 14 resulting in the stacking ribs 5 (stacking lugs) being provided on the inner contour of the handle 14 closes to the cup 14.
Claim 26:  The combination discloses the stacking ribs 5 (stacking lugs) being an inward projection located at the bottom against the sidewall of the handle 14 and the stacking ribs 5 (stacking lugs) being dimensioned such that the top provides support to respective recesses 10 (notches).
Claim 27:  The combination discloses the stackable drinking cups 40 stacked in the form of a spiral (see P. 0011).

Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cocci (US 20110162992) and Blumenshein (US 20080190804) as applied to claim 1 above, and further in view of Torrent (FR 3005248).
Claim 13:  The combination discloses the claimed invention except for the inner contour of the cup being provided with further stacking lugs configured to receive a bottom of an overlying cup, whereby one of said further stacking lugs located opposite the handle is provided on a furthest inner side of the cup.
Torrent teaches cup devices 1 having a container 2 and a handle 7, wherein the containers 2 are provided with stacking lugs at the inner contour to receive the bottom of an overlying container 2, whereby one stacking lug opposite the handle 7 is provided on the furthest inner side of the container 2 (see annotate fig. 3 below and fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the drinking cup 42 of Cocci to have further stacking lugs at its inner contour to receive the bottom of an overlying drinking cup 42 with one further stacking lug on the furthest inner side of the drinking cup 42 opposite the handle 14, as taught by Torrent, in order to ease separation of stacked drinking cups 42. 

    PNG
    media_image1.png
    441
    409
    media_image1.png
    Greyscale

Claim 20:  The combination discloses the claimed invention except for an inner contour of the cup being provided with further stacking lugs to receive a bottom of an overlying cup, whereby the cup is provided with three of said further stacking lugs at an angle of 120 degrees in relation to each other, and whereby one of said further stacking lugs opposite the handle is provided on a furthest inner side of the cup.
Torrent teaches cup devices 1 having a container 2 and a handle 7, wherein the containers 2 are provided with 6 stacking lugs around the circumference of the inner contour to receive the bottom of an overlying container 2 resulting in 3 stacking lugs at an angle of 120 degrees in relation to each other, whereby one stacking lug opposite the handle 7 is provided on the furthest inner side of the container 2 (see annotate fig. 3 above and fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the drinking cup 42 of Cocci to have 6 further stacking lugs 60 degrees in relation to each other at the drinking cups 42 inner contour to receive the bottom of an overlying drinking cup 42 with one further stacking lug on the furthest inner side of the drinking cup 42 opposite the handle 14, as taught by Torrent, in order to ease separation of stacked drinking cups 42. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cocci (US 20110162992) and Blumenshein (US 20080190804) as applied to claim 15 above, and further in view of Stack Cup (ref U).
Claim 16:  The combination discloses stacking greater than two stackable drinking cups 40, the respective stackable drinking cups 40 being stacked on each other in discrete positions which in relation to each other can form an angle of 90 degrees or 180 degrees due to the at least one set of complementary stacking elements being arranged at 90 degrees (see fig. 2 and P. 0031 ‘804).
The combination discloses the invention except for a basic stacking consisting of 6 cups at 60 degrees from each other, five cups at 72 degrees, four cups at 90 degrees, three cups at 120 degrees or two cups at 180 degrees.
Stack Cup teaches a stacking of cups in a spiral formation whose handles are stacked, such that the receptacle of each cup is adjacent the receptacle of the cup it is stacked upon, resulting in layers (basic stackings) of 6 cups at 60 degrees from each other (see 0:42-0:50 and annotated 0:47 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stackable drinking cups 40 to be stackable in a spiral formation with layers (basic stackings) of stackable drinking cups 40 and to have stacked the stackable drinking cups 40 in a spiral formation with layers (basic stackings), as taught by Stack Cup, in order to more efficiently carry stackable drinking cups 40.
The combination results in each layer (basic stacking) consisting of four cups at 90 degrees due to the at least one set of complementary stacking elements being arranged at 90 degrees.

    PNG
    media_image2.png
    762
    1179
    media_image2.png
    Greyscale


Claims 1, 2, 10-12, 14, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prothe (US 5219419) further in view of Blumenshein (US 20080190804).
Claim 1:  Prothe discloses a mug 10 (stackable cup) comprising a mug body 12 (cup); and a handle 24, a top of the handle 24 being open and forming a space configured to receive the handle 24 of an overlying mug 10 (stackable cup) (see fig. 1-3)
Prothe does not disclose the handle being provided with at least one set of complementary stacking elements to stack two stackable cups in a discrete balanced position, wherein a set of complementary stacking elements comprises a first stacking element on the outside of the handle and a second stacking element on the inside of the handle, wherein the second stacking element at an inner contour of the handle comprises one or more stacking lugs, and the first stacking element at a supporting edge on the outside of the handle comprises one or more notches, wherein the one or more stacking lugs are configured to engage with the one or more notches, wherein the one or more notches are provided at an angle of 60°, 72°, 90°, 120° and/or 180° in relation to each other, and wherein the one or more notches are dimensioned for clicking the one or more stacking lugs in or out, and for twisting the stackable cup in engagement with a second stackable cup from a first angular position with respect to the second stackable cup to a second angular position with respect to the second stackable cup, without lifting, when the stacking elements are in engagement.
Blumenshein teaches a container 1 having at least one set of complementary stacking elements to stack two containers 1 in a discrete balanced position, wherein a set of complementary stacking elements comprises recesses 10 (first stacking element) on the outside of the container 1 and complementary stacking ribs 5 (second stacking element) on the inside of the container 1, wherein the stacking ribs 5 (second stacking element) at an inner contour of the container 1 comprises one or more stacking ribs 5 (stacking lugs), and the recesses 10 (first stacking element) at a supporting edge on the outside of the container 1 comprises one or more recesses 10 (notches), wherein the one or more stacking ribs 5 (stacking lugs) are configured to engage with the one or more recesses 10 (notches), wherein the one or more recesses 10 (notches) are provided at an angle of 90° in relation to each other, and wherein the one or more recesses 10 (notches) are dimensioned for clamping (clicking) the one or more stacking ribs 5 (stacking lugs) in or out, and for twisting the container 1 in engagement with a second container 1 from a first angular position with respect to the second container 1 to a second angular position with respect to the second container 1, without lifting, when the stacking elements are in engagement (see fig. 6 and 7 & P. 0012, 0031 and 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the handle 24 of Prothe to have at least one set of complementary stacking elements in the form of interruptions 7 (first stacking elements in the form of notches) at the bottom (supporting surface) of the handle 24 and complementary stacking ribs 5 (second stacking element in the form of lugs at the inner contour) of the handle 24, as taught by Blumenshein, in order to prevent filled mugs 10 (stackable cups) whose handles 24 are stacked from shifting.  This is further evidenced by FR 3005248, US 20120074155, US 20150108152, and US 6520366 which disclose prior art handles stacked in discrete balanced positions.
The combination inherently or in the alternative obviously is capable of twisting the mug 10 (stackable cup) in engagement with a second mug 10 (stackable cup) from a first angular position with respect to the second stackable mug 10 (stackable cup) to a second angular position with respect to the second mug 10 (stackable cup), without lifting, when the recesses 10 & ribs 5 (stacking elements) are in engagement as the prior art combination discloses a structurally identical layout to the claimed stackable cup and additionally discloses a structurally identical layout to the disclosed stacking elements as the recesses 10 are beveled (see fig. 6 & 7 ‘804) as disclosed and claimed in dependent claim 2. If there is any difference, the difference must be minor and obvious. The burden is shifted to applicants to show the mug 10 (stackable cup) of the combination will not twist from a first angular position with respect to a second mug 10 (stackable cup) to a second angular position with respect to the second mug 10 (stackable cup), without lifting, when the recess 10 & ribs 5 (stacking elements) are in engagement.  Otherwise a prima facie case of obviousness has been established. MPEP 2112 & 2113
Claim 2:  The combination discloses the recesses 10 (notches) having a beveled edge and a limited depth (see fig. 6 & 7 ‘804).
	Claim 10:  The combination discloses interruptions 7 (first stacking elements) and stacking ribs 5 (second stacking elements) being provided for a stacking of 2 or 4 stackable drinking cup 40 in discrete balanced positions (see P. 0031 ‘804).
Claim 11: See claim 1.
Claim 12:  The combination discloses the handle 24 being conical (see fig. 1-2).
Claim 14:  The combination discloses the stacking ribs 5 (lugs) receive a bottom of an overlying handle 24, dimensioned such that there is a clearance between the handles 24 when stacked (see P. 0027 & 0032 ‘804).
Claim 18:  The combination discloses the mug 10 (stackable cup) being capable of being used as an ice cream cup or beer cup.  The limitations of an ice cream up and beer cup are functional.
Claim 19:  The combination discloses interruptions 7 (notches) being provided at the bottom of the handle 24 on the outer contour.

Response to Arguments
The drawing objections in paragraphs 2-7 of office action dated 2 February 2022 are withdrawn in light of the amended disclosure filed 1 June 2022.
The specification objections in paragraphs 8-11 of office action dated 2 February 2022 are withdrawn in light of the amended disclosure filed 1 June 2022.
The claim objections in paragraph 12 of office action dated 2 February 2022 are withdrawn in light of the amended claims filed 1 June 2022.
The 35 U.S.C. § 112 rejections in paragraphs 16-18 of office action dated 2 February 2022 are withdrawn in light of the amended claims filed 1 June 2022. 
Applicant's arguments filed 1 June 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that none of the references suggest stacking elements comprising notches dimensioned for clicking one or more stacking lugs in or out and for twisting a cup to another discrete angular position without lifting when the stacking elements are in engagement, the Examiner replies that the structure of the recesses 10 & ribs 5 (complementary stacking elements) of the prior art combination is identical to that of the claimed invention, including the recesses 10 (notches) being beveled.  As such, the combination inherently or in the alternative obviously is capable of meeting any functionality of the claimed complementary stacking elements.  The burden is shifted to applicants to show the stackable drinking cup 40 of the combination will not twist from a first angular position with respect to a second stackable drinking cup 40 to a second angular position with respect to the second stackable drinking cup 40, without lifting, when the recess 10 & ribs 5 (stacking elements) are in engagement.  Otherwise a prima facie case of obviousness has been established. MPEP 2112 & 2113


In response to applicant’s argument that Blumenshein cannot be twisted when the stacking elements are in engagement, the Examiner responds that absolutely no evidence has been provided in support of this assertion.  Arguments of counsel cannot take the place of evidence in the record MPEP 2113 II.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the top cup in a stack being capable of being turned easily into another stable position where the other cups in the stack remain in position due to the weight of the filled caps, three lugs inside the handle and a specific number of notches at the bottom of the handle provided in every position of 60, 72, 90, 120, and 180 degrees in relation to each other, every cup being stably stacked on another cup in a 60 72 90 120 and 180 degree clockwise or anti-clockwise position, a multitude of angles for example 144 degree shift, a plurality of notches provided at every multiple position of 60, 72, 90, 120, and 180 degrees, 12 notches, position of respective notches being 60, 72, 90, 120, 144, 180, 216, 240, 270, 288, 300, and 360 degrees, notches provided at every multiple position of 60, 72, 90, 120, and 180 degrees, notches provided at 120 and 240 degree positions for the second and third lug) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736